                          IN THE UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division

 UNITED STATES OF AMERICA                          )
                                                   )     Criminal No.: 1:19MJ374
               v.                                  )
                                                   )
                                                   )     Court Date: Oct 29, 2019
 CLARA D O’NEAL,                                   )
                                                   )
             Defendant.                            )


            GOVERNMENT’S UNOPPOSED MOTION FOR CONTINUANCE

       The parties, pursuant to Rule 47(G) of the United States District Court for the Eastern

District of Virginia Local Criminal Rules, respectfully requests that the Court continue the trial for

the Defendant, CLARA D O’NEAL, which is currently scheduled for Oct, 29 2019 at 10:00 a.m.,

to December 17, 2019. As grounds for this Motion, the United States submits the following:


       1.      The spouse of MP Gregory Sloane, government witness, has recently passed away.

       2.      MP Sloane’s testimony will be critical to the Government’s case and he will require

time to arrange the funeral and handle personal matters.

       3.      Accordingly, the Government respectfully submits that there is good cause to

continue the trial until December 17, 2019.




                                                  1
Respectfully submitted,

G. Zachary Terwilliger
United States Attorney

By:    __/s/_________________

Garland W. Rowland
Special Assistant United States Attorney
2100 Jamieson Ave
Alexandria, VA 22314
Phone: (703) 299-3706
Fax: (703) 299-3980
Garland.Rowland@usdoj.gov




   2
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing Government s Motion for
Dismissal was filed electronically and will be sent using this Court’s CM/ECF system to defense
counsel October 16, 2019.

                                            By:    __/s/_________________

                                            Garland W. Rowland
                                            Special Assistant United States Attorney
                                            2100 Jamieson Ave
                                            Alexandria, VA 22314
                                            Phone: (703) 299-3706
                                            Fax: (703) 299-3980
                                            Garland.Rowland@usdoj.gov




                                               3
